Citation Nr: 1023185	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a kidney 
disability, secondary to type II diabetes mellitus. 

3.  Entitlement to service connection for a heart disability, 
secondary to type II diabetes mellitus. 

4.  Entitlement to service connection for residuals of a 
stroke, secondary to type II diabetes mellitus. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1969 to January 1977. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from   rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a September 2005 rating decision, the RO 
denied service connection for type II diabetes mellitus.  
While the Veteran filed a notice of disagreement and a 
statement of the case was subsequently issued, there is no VA 
Form 9, substantive appeal of record.  However, the Veteran 
has maintained his desire to continue his appeal and the 
Board notes that many cases such as the Veteran were stayed 
due to the case of Haas v. Shinseki, 22 Vet App 385 (2009).  
In light of this, the Board has taken jurisdiction of the 
issue and it is properly before the Board.  

In a February 2007 rating decision, the RO denied service 
connection for a kidney disability, a heart disability, and 
residuals of a stroke.  The Veteran timely appealed these 
issues to the Board.

In April 2010, the Veteran presented testimony in a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran did not have confirmed service in Vietnam. 

2.  The Veteran was not exposed to herbicides while stationed 
in Thailand. 

3.  Diabetes mellitus did not manifest within a year of 
service discharge and the preponderance of the evidence is 
against a finding that the Veteran has diabetes mellitus 
related to service. 

4.  Service connection has not been established for diabetes 
mellitus.

5. The preponderance of the evidence is against a finding 
that the Veteran has a kidney disability related to service, 
or a service-connected disability.

6.  A heart disability did not manifest within a year of 
service discharge and the preponderance of the evidence is 
against a finding that the Veteran has a heart disability 
related to service, or a service-connected disability.

7.  The preponderance of the evidence is against a finding 
that the Veteran has residuals of a stroke related to 
service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated in service and may not be presumed to have been 
incurred therein, to include as due to herbicide exposure. 
 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  A kidney disability is not proximately due to or the 
result of a service-connected disability nor was it incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).



3.  A heart disability is not proximately due to or the 
result of a service-connected disability, was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).
 
4.  Residuals of a stroke are not proximately due to or the 
result of a service-connected disability nor were they 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2005 and October 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
the October 2006 letter, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The Veteran has not been afforded a VA medical examination 
for his claims. However, no such examination is necessary.  
As will be explained in detail below, the Veteran's service 
treatment records have been obtained, and they do not provide 
a basis for showing in-service incurrence of any of the 
claimed disabilities, nor is there a basis for a claim due to 
herbicide exposure. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has all of the claimed disorders.   
The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the Veteran's claims for service connection are being 
denied on that basis.  The claims for a kidney disability, 
heart disability, and residuals of a stroke are also being 
denied on a secondary basis since service connection for 
diabetes mellitus is not warranted.  The outcome of this 
issue, thus, hinges on matters other than those which are 
amenable to VA examination and medical opinion, namely 
whether the Veteran had the claimed disorders, or injuries 
which led to same, in service.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence such as the service treatment or personnel records.

The outcome of the claims revolves around what occurred, or 
more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the Veterans's 
claimed disabilities and his military service, to include 
exposure to herbicides, would necessarily be based solely on 
the Veteran's uncorroborated assertions regarding what 
occurred in service.  The United States Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (finding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service 
incurrence/disease of any of the claimed disabilities.  Thus, 
under the circumstances presented in this case, the Board has 
determined that a medical opinion is not necessary as to any 
of the claims for service connection.

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied. See 38 C.F.R. § 
3.103 (2009).  The Veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
As previously noted, the Veteran testified before the 
undersigned in April 2010.

Analysis

Diabetes Mellitus

The Veteran essentially contends that he has type II diabetes 
mellitus due to herbicide exposure during service.  He 
asserts that as a fireman, he had temporary service in Da 
Nang, Vietnam in August 1972.  He also indicates that he had 
exposure to herbicides in Thailand. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as diabetes 
mellitus did not manifest until many years after discharge, 
as discussed below.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 
3.307(a)(6)(ii).  

While the Veteran contends that he served in country in Da 
Nang, Vietnam, there are no service records confirming his 
service therein.  In July 2005, the National Personnel 
Records Center (NPRC) indicated that it was unable to 
determine whether the Veteran had in-country service in 
Vietnam.  As to any herbicide exposure while stationed in 
Thailand, the Veterans Benefits Administration (VBA) issued a 
memorandum with regard to this matter.  VBA noted that the 
Department of Defense indicated only limited testing of 
tactical herbicides in Thailand from April 2 to September 8, 
1964 at Pranburi Military Reservation near Pranburi, 
Thailand, which was not near any U.S. military installation 
or Royal Thai Air Force Base.  VBA noted that tactical 
herbicides were used and stored in Vietnam, and not Thailand.  
Additionally, the Department of the Air Force stated that 
other than the 1964 test on the Pranburi Military 
Reservation, there were no records of tactical herbicide 
storage or use in Thailand.  VBA noted that commercial 
herbicides were used within fenced perimeters on allied based 
in Thailand and if a Veteran's military occupational 
specialty or unit was one that regularly had contact with the 
base perimeter, there was a great likelihood of exposure to 
commercial pesticides, including herbicides.  However there 
were no records showing the same tactical herbicides used in 
Vietnam were used in Thailand.  

The Veteran's DD 214 confirms that he was a Fire Protection 
Specialist and was stationed at Takhli Royal Thai Air Force 
Base in Thailand.  Based on the evidence and the information 
cited herein, the Board finds that the evidence is 
insufficient to demonstrate that the Veteran served in-
country in Vietnam or was exposed to herbicides while 
stationed in Thailand.  Therefore, service connection for 
diabetes mellitus is not warranted on a presumptive basis.  
See 38 C.F.R. § 3.309(e) (listing type II diabetes mellitus 
as a disorder for which presumptive service connection is 
warranted as a result of Agent Orange exposure).  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Veteran currently has type II diabetes mellitus as is 
thoroughly documented in the records.  However, service 
treatment records, including the examination report at 
service discharge, are negative for any findings of type II 
diabetes mellitus.  Additionally, diabetes mellitus did not 
manifest within a year of service discharge.  Consideration 
on a presumptive basis is thus not warranted.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In fact, the first indication of diabetes mellitus 
was not until sometime in 1999, which was 22 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no medical opinion which provides a nexus between service and 
diabetes mellitus.  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over two decades following service.  Thus, while there is 
current evidence of diabetes mellitus, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of diabetes mellitus in 
service and the lack of diagnosis of the claimed disability 
until many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his diabetes mellitus is  related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A Kidney Disability, A Heart Disability, and Residuals of a 
Stroke, 

The Veteran contends that he has a kidney disability, a heart 
disability, and residuals of a stroke, all secondary to type 
II diabetes mellitus.   

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

While the record shows that the Veteran currently has a 
kidney disability, a heart disability, residuals of a stroke, 
he is not service-connected for type II diabetes mellitus as 
outlined above.  The Veteran is service-connected for tinea 
versicolor and chronic prostatitis.  However, the Veteran 
does not contend nor does the evidence indicate that any of 
his claimed disabilities result from either of these service-
connected disabilities.  Therefore, these service connection 
claims on a secondary basis are denied.  

While the Veteran contends that his disabilities are 
secondary to diabetes mellitus  the Board will also consider 
the Veteran's claims on a direct basis to afford him all 
possible avenues of entitlement.

Service treatment records, including the examination report 
at service discharge, are negative for complaints or findings 
of a kidney disability, a heart disability, and/or residuals 
of a stroke.  In fact, the first indication of these 
disabilities was not until approximately 2006 for a kidney 
disability, 1989 for hypertension, and 2006 for a stroke.  In 
this regard, the Board notes that a heart disability, to 
include hypertension, was not manifested within a year of 
service discharge, so consideration on a presumptive basis is 
not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Moreover, there is no competent 
medical opinion which provides a nexus between service and 
the claimed disabilities.  In fact, the evidence demonstrates 
that the claimed disabilities are a result of one of the 
other claimed disabilities and/or diabetes mellitus. 

Although there is current evidence of a kidney disability, 
heart disability, and residuals of a stroke, there is no 
indication that any of the disabilities are associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of any of the 
disabilities in service and the lack of diagnosis of the 
claimed disabilities until many years post-service, any 
opinion relating the pertinent disabilities to service would 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility 
and the duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).
The Board notes the Veteran's contentions that his 
disabilities are due to diabetes mellitus, however, service 
connection has not been established for diabetes mellitus. To 
the extent that he claims his disabilities are due to 
diabetes mellitus and/or service, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., 38 C.F.R. § 3.159; Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for type II diabetes mellitus, to include 
as due to herbicide exposure, is denied.  

Service connection for a kidney disability, to include as 
secondary to type II diabetes mellitus, is denied. 

Service connection for a heart disability, to include as 
secondary to type II diabetes mellitus, is denied. 

Service connection for residuals of a stroke, to include as 
secondary to type II diabetes mellitus, in denied. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


